Citation Nr: 0943323	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-30 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1942 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Reno, Nevada, which granted service connection for PTSD, and 
assigned an initial disability rating of 50 percent, 
effective as of March 12, 2001.  The Veteran expressed 
disagreement with the assigned initial disability rating and 
perfected a substantive appeal.

This matter was previously before the Board in July 2006, at 
which time it was  remanded for additional development.  
Thereafter, in March 2007, the Board issued a decision which 
denied an initial disability rating in excess of 50 percent 
for PTSD.

In October 2008, a Joint Motion for Remand was filed with the 
United States Court of Appeals for Veterans Claims (Court), 
requesting that the issue be remanded for additional 
development.  Later that month, the Court issued an Order 
which vacated the Board's March 2007 decision, and remanded 
the case to the Board for readjudication consistent with its 
Order.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Evidence is in approximate balance indicating that the 
Veteran's service-connected PTSD has for the entire period of 
rating this claim been manifested by total occupational and 
social impairment.



CONCLUSION OF LAW

The schedular criteria for the assignment of an initial 100 
percent disability rating for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9440 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the assignment of an 
initial 100 percent disability rating for PTSD.  The RO will 
be responsible for addressing any notice defect with respect 
to the rating and effective date elements when effectuating 
the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The Veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  
Anxiety disorders, which include PTSD, are rated under the 
criteria set forth in Diagnostic Code 9440.  Both disorders 
are evaluated under the General Rating Formula for Mental 
Disorders, which provides that:

A 50 percent disability rating is warranted when occupational 
and social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 11 to 20 is defined as some danger of hurting self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent behavior; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication.

A GAF of 21 to 30 is defined as behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

It should also be noted that use of terminology such as 
"mild," "moderate," or "severe" by VA examiners or other 
physicians, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

The Veteran's original claim for service connection for PTSD 
was received by the RO in March 2001.  By rating action of 
the RO dated in February 2004, his claim was granted and a 
disability rating of 50 percent was assigned effective as of 
the date of claim. 
 
A VA outpatient treatment record dated in January 2001 shows 
that the Veteran reported experiencing anxiety and depression 
associated with his PTSD.  Mental status examination revealed 
that his memory was poor, and his answers were not responsive 
to the questions asked.  The diagnosis was PTSD and organic 
brain syndrome, following concussion, worse in recent years.  
It was noted that the Veteran had severe combat which 
affected the diagnosis, treatment, and prognosis of his 
mental disorder.  A GAF of 23 was assigned.

A VA outpatient treatment record dated in May 2001 shows that 
the Veteran reported experiencing recurrent intrusive 
distressing recollections, distressing dreams, flashbacks, 
intense distress on exposure to cues, physiological 
reactivity, avoidance behavior, and increased arousal.  The 
diagnosis was PTSD.  A GAF of 18 was assigned.

VA outpatient treatment records dated from October 2001 to 
February 2004 show that the Veteran was treated 
intermittently for symptoms associated with PTSD.  The 
Veteran was said to have nightmares, isolation, outbursts or 
anger, depression, hypervigilence, survival guilt, intrusive 
thoughts, hyperarousal, generalized numbing or normal 
emotion, loss of interest in life activities, an inability to 
manage even minimally stressful situations, an inability to 
experience positive emotion or develop and maintain positive 
thoughts, maintaining a sense of helplessness, hopelessness, 
and impending doom and death.  During this period, the 
Veteran was assigned GAF scores of 20, 21, 26, and 31 to 40.

A VA examination report dated in June 2004 shows that the 
Veteran reported that he did not socialize much.  He 
described being active in the Veterans organization that 
would meet monthly.  He had no friends except for his 
brother, son, wife, and grandchild.  He would go out to 
dinner once in a while, and would go to the mall and walk.  
His hobbies were mostly reading.  Mental status examination 
revealed no impairment of thought precess or communication.  
There were no delusions or hallucinations.  He was neatly and 
cleanly dressed, was pleasant, and related well to the 
interviewer.  There was no inappropriate behavior during the 
interview.  He was not homicidal, though, suicide was often 
on his mind to the point that it was "serious," though he 
had never had any attempts.  He would write things down 
because he would forget.  There was no obsessive or 
ritualistic behavior.  Speech was goal oriented and logical 
with good tone and rhythm.  There were no panic attacks or 
impaired impulse control.  He reported significant 
depression.  He had insomnia.  Comprehension was good, 
perception was normal, and judgment and insight were good.  
He would re-experience distressing and intrusive thoughts 
four to five times per month.  He would avoid certain things 
that would trigger memories of the war.  A restricted affect 
was described.  He would experience hyperarousal and would 
become hypervigilant and nervous when it would get dark.  The 
diagnosis was PTSD.  A GAF of 45 was assigned.  His prognosis 
was said to be poor, and that it was unexpected that he would 
do better than he was currently doing, and that he might have 
more trouble with symptoms as he would become less and less 
able to be active in life.

VA outpatient treatment records dated from March 2004 to 
December 2004 show that the Veteran was treated 
intermittently for symptoms associated with PTSD.  The 
Veteran was said to experience increased anger, nightmares, 
isolation, poor concentration, depression, poor memory, 
irritability, anxiety, and pessimism for the future.  The 
diagnoses included PTSD and dysthymic disorder with major 
depression.  The assigned GAF scores over the course of this 
period were consistently 21.

A private medical record from F. M., M.D., dated in January 
2005, shows that the Veteran, in pertinent part, was said to 
be exhibiting a significant increase in his anxiety and 
depression level.  He was normally a quiet person and did not 
express much emotion.  He was mostly in tears, and his 
symptoms were said to have been exacerbated by the recent 
loss of his spouse.  He was unable to sleep, he would eat 
very little, he had lost some weight, and was very depressed.

A private medical record from R. S. T., M.D., dated in 
January 2005, shows that the Veteran, in pertinent part, was 
said to be exhibiting increased signs of stress associated 
with his PTSD, apparently precipitated by the recent sudden 
loss of his spouse.  He would have insomnia, emotional 
breakdowns, depression, anxiety, and survivor's guilt.

During his May 2006 hearing before the undersigned, the 
Veteran continued to describe symptomatology consistent with 
that already demonstrated in the record. Specifically, he 
endorsed anxiety, depression, poor sleep, nightmares, 
isolative behavior, and memory problems. 

VA outpatient treatment records dated from January 2005 to 
November 2007 show continued treatment for symptoms 
associated with PTSD.  The Veteran was said to experience 
severe chronic depression, anxiety, anger, irritability, 
labile mood swings, periodic flashbacks, disillusionment, 
survival guilt, nightmares, and suicidal thoughts.  The 
diagnosis was chronic, severe, PTSD.   He was assigned GAF 
scores of 21, 35, 40, and 45.

A VA examination report dated in September 2007 shows that 
the Veteran reported having intrusive and distressing 
memories of combat.  He described being apprehensive, would 
avoid others (including family and close friends), was 
irritable, had concentration problems, and would get little 
sleep.  Mental status examination revealed that there was no 
impairment of thought process or of communication.  There 
were no delusions or hallucinations.  He was neatly dressed 
and groomed, and was cooperative.  He appeared tense, but 
mood was appropriate to thought content.  There was no 
inappropriate behavior during the interview.  He was not 
homicidal or suicidal.  He wished to be dead, would think of 
death a lot, and would think that he would be better off 
dead.  He was able to maintain personal hygiene and other 
basic activities of daily living.  His long term memory was 
good, but his short term memory was manifested by 
forgetfulness.  There was no history of obsessive or 
ritualistic behavior.  His speech was goal oriented and 
logical.  He was also said to have felt overwhelmed by life 
since his wife died.  His appetite was down, his energy was 
down, and he would tire easily.  He interest level was down, 
anhedonia was present, and there was excess worry.  He was 
more irritable.  He would cry easily.  His concentration was 
down, and his priority was just to get through the day.  He 
was said to continue to re-experience distressing and 
intrusive memories of combat.  He would have nightmares, 
avoidance behavior, and hyperarousal.   The diagnosis was 
PTSD and major depressive disorder.  A GAF of 40 due to PTSD 
was assigned.  The examiner concluded that the Veteran 
described poor psychosocial functioning and had no friends.  
His quality of life was poor, and his prognosis was poor.

VA outpatient treatment records dated from April 2008 to 
October 2008 show that the Veteran continued to be treated 
for symptoms associated with his PTSD.  He was said to 
experience severe and chronic depression, anxiety, anger, 
irritability, labile mood swings, periodic flashbacks, 
disillusionment, survivor guilt, and social withdrawal from 
his traumatic combat experiences.  He would get very tearful 
when recalling the traumatic experiences.  The diagnosis was 
chronic, severe, PTSD.  The GAF was 35.  His prognosis was 
said to continue to be poor.

In examining the evidence in this case, the Board concludes 
that although the Veteran is not shown to have all of the 
psychiatric symptoms requisite for the assignment of a 100 
percent disability rating, the evidence suggests that the 
Veteran has total occupational and social impairment as a 
result of his service-connected PTSD.  It has been 
established that his occupational and social impairment 
results in
deficiency in most functional areas including activity level, 
family relations and mood.

The history of VA outpatient treatment records has 
demonstrated GAF scores which have been predominantly between 
18 and 35; and VA examinations have shown GAF scores of 40 
and 45.  The VA outpatient treatment records have 
demonstrated symptoms indicative of some danger of hurting 
self or others; gross impairment in communication; behavior 
that considerably influenced by delusions or hallucinations 
or serious impairment in communication or judgment; and an 
inability to function in almost all areas.  The VA 
examination reports have suggested symptoms which primarily 
are indicative of some impairment in reality testing or 
communication; or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood.  As such, the Board finds that resolving all reasonable 
doubt in the Veteran's favor, the Veteran has total 
occupational and social impairment as a result of his PTSD.

As noted above, this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119. However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the PTSD warranted a 
disability rating other than a 100 percent.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
be applied, and a 100 percent disability rating will be 
assigned.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 






ORDER

An initial disability rating of 100 percent for service-
connected PTSD is granted, subject to the applicable criteria 
governing the payment of monetary benefits.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


